IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                 November 12, 2008
                                No. 08-40163
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ROBERT DANIEL DAVIS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                          USDC No. 1:07-CR-63-ALL


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Robert Daniel Davis appeals his jury conviction and sentence under the
Assimilative Crimes Act, 18 U.S.C. § 13, for fraudulent filing of a forged
financing statement in violation of TEX. PENAL CODE § 37.101(a)(1) (Count One)
and fraudulent filing of a false and groundless financing statement in violation
of TEX. PENAL CODE § 37.101(a)(2) and (a)(3) (Count Four). He contends that the
evidence at trial was insufficient to sustain the jury’s verdict. Specifically, he
argues that the Government failed to prove that he knowingly violated TEX.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-40163

PENAL CODE § 37.101(a)(1) and (a)(3). Because Davis does not specifically
challenge the jury’s finding that he filed the financing statement knowing that
it contained a material false statement in violation of TEX. PENAL CODE
§ 37.101(a)(2), this issue is deemed abandoned. See United States v. Charles, 469
F.3d 402, 408 (5th Cir. 2006), cert. denied, 127 S. Ct. 1505 (2007).
      Viewing the evidence in the light most favorable to the verdict, the
evidence was sufficient to establish that Davis knowingly filed a forged financing
statement against Assistant United States Attorney Glenn Cook (AUSA Cook),
the attorney who prosecuted Davis in his prior criminal proceeding. Davis
admitted filing Uniform Commercial Code (UCC) Financing Statement No. 05-
0016926059 with the Texas Secretary of State’s Office. He also admitted
knowing that the signature on the financing statement did not belong to AUSA
Cook. Although Davis testified that he was authorized to sign AUSA Cook’s
name pursuant to the UCC’s accommodation party provisions, those provisions
are not applicable. See U.C.C. § 3-415. Further, AUSA Cook testified that the
signature on the financing statement was not his and that he did not authorize
anyone to sign the financing statement on his behalf. Accordingly, the evidence
at trial was sufficient to sustain the jury’s verdict on Count One.
      Further, viewing the evidence in the light most favorable to the verdict,
the evidence was sufficient to establish that Davis knowingly filed a groundless
financing statement with the intent to defraud or harm United States District
Judge Sim Lake (Judge Lake), the judge who presided over Davis’s prior
criminal proceeding.    Davis admitted filing Financing Statement No. 04-
0072184086 with the Texas Secretary of State’s Office. Davis also admitted that
he did not know Judge Lake prior to his previous criminal proceeding and that
Judge Lake did not owe him any money. Although Davis testified that the
financing statement was valid because Judge Lake violated his public duty when
he failed to answer Davis’s questions, courts have consistently rejected liens
against federal employees based on this social contract theory. See United States

                                        2
                                   No. 08-40163

v. McKinley, 53 F.3d 1170, 1172 (10th Cir. 1995); United States v. Barker, 19 F.
Supp.2d 1380, 1383-84 (S.D. Ga. 1998). Further, Davis admitted that he filed
the financing statement, not to protect a valid security interest in Judge Lake’s
property, but, rather, to force Judge Lake to answer his questions. Moreover,
although Davis testified that he did not intend to defraud or harm Judge Lake,
he knew that by filing the financing statement, a lien would be placed on Judge
Lake’s property. Accordingly, the evidence at trial was sufficient to sustain the
jury’s verdict on Count Four.
      Davis also contends that his sentence was unreasonable because it was
greater than necessary to accomplish the goals set forth in 18 U.S.C. § 3553(a).
He does not challenge the district court’s calculation of the applicable guideline
range. Further, Davis acknowledges that this court affords a presumption of
reasonableness to sentences imposed within the properly calculated guideline
range. Nevertheless, he argues that this presumption of reasonableness violates
United States v. Booker, 543 U.S. 220 (2005), because it gives undue influence
to the guideline range. Davis also argues that the factors used to justify the 144-
month statutory maximum sentence were already taken into account by the
Guidelines and that the district court did not engage in a significant and
meaningful analysis of any mitigation factors. Because Davis did not object to
the reasonableness of his sentence in the district court, this court reviews for
plain error. See United States v. Peltier, 505 F.3d 389, 392 (5th Cir. 2007), cert.
denied 128 S. Ct. 2959 (2008).
      Davis’s challenge to the presumption of reasonableness is foreclosed by
Rita v. United States, 127 S. Ct. 2456, 2462-68 (2007). Further, the record
reflects that the district court considered the Guidelines and the § 3553(a)
factors in fashioning an appropriate sentence.         Because the district court
exercised its discretion to impose a sentence within the properly calculated
guideline range, the sentence is presumptively reasonable, and this court may
infer that the district court considered all the factors for a fair sentence set forth

                                          3
                                  No. 08-40163

in the Guidelines. See Rita, 127 S. Ct. at 2462-70; United States v. Mares, 402
F.3d 511, 519 (5th Cir. 2005); United States v. Alonzo, 435 F.3d 551, 554 (5th Cir.
2006). Therefore, Davis has not shown plain error. See Peltier, 505 F.3d at 392.
      Accordingly, the district court’s judgment is AFFIRMED.




                                        4